Filed 6/1/22; certified for publication 7/1/22 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                     SECOND APPELLATE DISTRICT

                                DIVISION EIGHT

In re M.G., a Person Coming Under                     B313483
the Juvenile Court Law.
______________________________                        (Los Angeles County
LOS ANGELES COUNTY                                    Super. Ct. No. 17CCJP02830A)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
        Plaintiff and Respondent,
        v.

MELINA S. et al.,
        Defendants and Appellants.

     APPEAL from a judgment of the Superior Court of Los
Angeles County, Stacy Wiese, Judge. Reversed with directions.

     Megan Turkat Schirn, under appointment by the Court of
Appeal, for Defendant and Appellant Melina S.

     Karen B. Stalter, under appointment by the Court of
Appeal, for Defendant and Appellant Francisco G.

      Dawyn Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Aileen Wong, Deputy County
Counsel, for Plaintiff and Respondent.
                              _________________________
                       INTRODUCTION
      Melina S. (Mother) and Francisco G. (Father) challenge the
juvenile court’s June 3, 2021, order terminating parental rights
for their son M.G. (born 2017). They contend the juvenile court
did not conduct a correct beneficial parent-child relationship
analysis as set out in In re Caden C. (2021) 11 Cal.5th 614
(Caden C.) and instead considered factors Caden C. deems
improper. They urge us to reverse the order terminating
parental rights and remand the matter for a new hearing under
Welfare & Institutions Code section 366.261 using only the
correct Caden C. factors. We reverse.
      FACTUAL AND PROCEDURAL BACKGROUND
       Now four-year-old M.G. is fed through a G-tube due to his
diagnoses of esophageal reflux, generalized intestinal dysmotility,
and laryngomalacia. He is also eligible for Regional Center
Services due to developmental disability. Both parents are
Regional Center consumers due to their developmental
disabilities and former foster children. Because their ability to
care for M.G. is impaired, Vilma L., Father’s longtime childhood
In Home Support Specialist from the Regional Center, was
initially M.G.’s primary caregiver.
       On December 7, 2017, it was reported to the Los Angeles
Department of Children and Family Services (DCFS) that Mother
hit Vilma with a closed fist while Vilma was placing the child in
his car seat. At the time of the referral, parents were receiving
voluntary family maintenance services through DCFS. Vilma


1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
later explained problems occurred when the parents did not take
their medications and Mother was impatient, angry, worried,
afraid and aggressive that day while they were waiting for
Father to be treated at a local clinic for a medical problem.
       On December 19, 2017, the parents brought M.G. to UCLA
Medical Center for a G-tube procedure as he was not thriving.
The hospital social worker perceived the parents as children
themselves due to their cognitive delays. The parents did not
know M.G.’s feeding schedule and told the treating physician
they were aggressive and hit each other. Vilma was no longer
willing to care for M.G. and worried about parents’ ability to care
for him without help. The physician was concerned that M.G.
would fail to thrive under their care. Consequently, on December
26, 2017, when M.G. was ready for discharge from the hospital, a
protective custody warrant was secured placing him on a hospital
hold. The parents were informed that the child would be
temporarily placed in a medical foster home. He was so placed.
       On December 29, 2017, DCFS filed a petition under section
300, subdivisions (a) and (b), alleging that on December 6, 2017,
Mother and Father engaged in a violent altercation in the child’s
presence when Mother struck Father and Vilma. The petition
also alleged Mother is diagnosed with schizophrenia, bipolar
disorder, ADHD and anger management problems and Father
suffers from depression and anger management problems. These
conditions allegedly rendered them incapable of providing M.G.
with regular care.
       At the detention hearing on January 2, 2018, the juvenile
court detained M.G. and parents were permitted monitored
visitation of at least three hours or three times a week.




                                 3
       By the time of the adjudication hearing two months later
on March 19, 2018, Mother had reported she was taking her
medication and did not hit Father anymore. Father confirmed
that and stated he was taking his medication as well. Both
parents admitted they needed help with the G-tube. Vilma
offered to allow them to live with her as they could not take care
of the child on their own. Regional Center staff familiar with the
parents reported Father was compliant with his meds, needed
support and independent living skills assistance, and would
“freak out” if M.G. started to cry. Mother suffered from autism,
mild intellectual disability, mood swings and agitation. Both
parents took psychotropic medication for their mood swings,
angry outbursts, and hallucinations. Both parents participated
in monitored visitation.
       Mother pleaded no contest to the petition which the court
sustained as to both parents under section 300, subdivision (b)
(failure to protect). The sustained (b) count alleged mother and
father have violent altercations and mental and emotional
problems and developmental delays rendering them incapable of
caring for M.G. The juvenile court ordered M.G. removed from
the custody of his parents, and ordered reunification services and
monitored visitation for both parents.
       At the six-month review on September 17, 2018, M.G. was
reported to be thriving in foster care. He was eligible for
Regional Center services and received occupational therapy and
early intervention services. Mother was in compliance with her
case plan, which included anger management, domestic violence
and parent education classes. Father was dismissed from anger
management classes after four absences, but was in a new
program. Both parents were renting a bedroom from a third




                                4
party and were scheduled to receive medical training for G-tube
feedings. Visitation was regular, appropriate, and ongoing.
       There was another domestic violence incident in January
2019 when Father jumped on mother and was choking her. The
parents had to move out of their residence because of their
domestic violence. Father’s previous life skills coach reported the
relationship was toxic. Father had said on numerous occasions,
including in his anger management classes, he did not want M.G.
back. Both parents required redirection and had to be prompted
on how to interact with M.G. during visitation. But their visits
were regular and appropriate.
       Although discharged from anger intervention services due
to aggressive behavior after he had completed 22 of 26 sessions,
Father enrolled in a new anger management and domestic
violence program and also completed a 12-week parenting class.
Mother continued to be in compliance.
       At the 12-month review on April 25, 2019, the court
considered returning M.G. to his parents. The court heard
witness testimony from both parents and Natalia S., Mother’s
Supportive Living Coach employed with the Regional Center.
Natalia S. testified Mother played games with M.G., engaged him
and taught him how to stack items. Mother did not, however,
operate the feeding tube during visits. At the hearing, both
parents denied the January 25, 2019, domestic violence incident.
The juvenile court found it premature to return M.G. to his
parents, expressing concern about their ability to manage the G-
tube and their domestic violence. It also found that the January
25, 2019 choking incident did occur. The court found both
parents had substantially complied with their programs. DCFS




                                 5
was ordered to ensure the parents lived apart and were trained
on managing the G-Tube.
       Father completed anger management, domestic violence,
and parenting programs by May 2019. From February through
June, 2019, a human services aide had observed 29 weekly visits
during which both parents appropriately played with, redirected
and soothed M.G, who was responsive to them. Both parents
were visiting two hours twice a week without the help of their
respective life coaches. They still needed some assistance in how
to interact with M.G. and manage the G-tube.
       At the same time, the caregivers were reporting that M.G.
was showing a strong attachment to them and did not respond
well when they were not present. During the summer of 2019,
M.G.’s foster mother became concerned about his aggression. He
would bite himself, hit his head, jump wildly on the bed and rock
back and forth. He was referred for an autism evaluation.
       Between September and December, 2019, parents received
more training on operating the G-tube, but each was still
experiencing difficulty with it.
       At the next hearings on January 6 and 15, 2020, the
juvenile court made several findings. First, it found parents
“mostly compliant” with the case plan. “But the really critical
issue is can the parent apply what they learned so the child can
be returned to a safe home.” The court recounted all efforts
extended to train parents on operating the G-tube, characterized
those efforts as “reasonable,” and found “there is a very strong
indicator that the parents have not, and unfortunately will not be
able to master the handling of the G-tube.” The court also noted
the parties were at the 24-month mark in reunification services
and the court did not have discretion to extend services beyond




                                6
that date. “I don’t see that the parents can safely master this G-
tube handling. There is no definite time period that I can see if I
gave this extra amount of time that the parents would be able to
master his G-tube handling.” The court found parents’ progress
toward alleviating the causes of dependency insubstantial,
terminated reunification services over the objections of both
parents, and ordered a section 366.26 permanent placement
hearing. At parents’ request, the court also appointed an expert
under Evidence Code section 730 to evaluate the bond between
M.G. and his parents.
       Although reunification services were terminated in
January 2020, parents continued to visit M.G. consistently at
least twice a week, resorting to video chats during the pandemic
as his pediatrician allowed no visitors due to M.G.’s medically
fragile condition. Engaging three-year-old M.G. over video was
difficult for parents due to his hyperactivity and lack of attention.
       One year elapsed from the termination of reunification
services. Visitation continued by video. By January 2021, M.G.’s
caregivers wanted to adopt him as he had been in their care since
2018 and they had a strong bond to each other.
       By May 20, 2021, the bonding study by psychologist
Geraldo D. Canul, Ph.D., was completed over a year after it was
ordered and after one year of physical separation due to the
pandemic. On May 14, 2021, Dr. Canul interviewed the parents,
and on May 17, 2021, he observed the parents and M.G. over
video during their weekly video visit. Dr. Canul found the
parents and M.G. to be comfortable with one another. The
parents were attentive, eager, and encouraging. M.G. appeared
distracted and disinterested in interacting with his parents. He
needed to be redirected frequently. Dr. Canul concluded there




                                  7
was “minimally positive emotional interdependence” between the
minor and the parents. “The nature and quality of their
relationship is minimally positive.” He reported, “In order for the
child to more fully develop physically, socially, and
psychologically [M.G.] will need to live in a stable and consistent
home and with caregiver(s) who are able to be responsive to his
numerous developmental, psychological, and medical needs.”
       At the 366.26 permanent placement hearing on June 3,
2021, the juvenile court found the minor adoptable. Both parents
asserted the beneficial relationship exception. The court noted
that the bonding study “[b]asically indicated that there was not
really a bond between the parents and the child.” The juvenile
court found: “They do want to continue being in his life, but they
have not acted in a parental role” and “[t]hey have not
established a bond with the child such that the parental rol[e]
can be viewed by this court in a positive ma[nn]er.” The court
terminated all parental rights and set the matter for a
permanency planning hearing on December 2, 2021.
       Both Mother and Father filed timely notices of appeal from
the order terminating parental rights.
                         DISCUSSION
A.    Applicable Law
      At a section 366.26 hearing, when the juvenile court has
already found the child cannot be returned home within the time
limits set by the statute, the court then determines by clear and
convincing evidence whether the child is likely to be adopted. If
the court so finds, the court is statutorily required to terminate
parental rights unless there is a compelling reason to find that
termination of parental rights would be detrimental under one of




                                 8
the six exceptions enumerated in section 366.26, subdivision
(c)(1)(B). (In re Mary G. (2007) 151 Cal.App.4th 184, 206–207).
The burden of establishing an exception to termination rests with
the party claiming the exception. (Id. at p. 207.)
       One of the six exceptions is the parental-benefit exception
in section 366.26 (c)(1)(B)(i), which applies where a parent has
maintained regular visitation and contact, has established a
positive emotional bond with the child, and the child would
benefit from continuing the relationship to such a degree that the
child would be greatly harmed by termination. (In re S.B. (2008)
164 Cal.App.4th 289, 297.)
       Caden C. recently clarified how the trial court must view
elements of the beneficial relationship exception. The question
presented there was “whether a parent must show progress in
addressing issues such as drug abuse that led to the child’s
dependency in order to establish the exception.” (Caden C.,
supra, 11 Cal.5th at p. 629.) In Caden C., the court of appeal had
found no parental-benefit exception because the parent continued
to struggle with substance abuse and mental health issues which
were the cause of the minor’s dependency. The court treated the
lack of progress in addressing these issues as a categorical bar to
establishing the exception. The Caden C. Court found
consideration of these issues mistaken and reversed. (Id. at
pp. 625–626.)
       Caden C. began with a summary of the purpose of a
placement hearing under section 366.26. It noted that when a
court orders such a hearing, reunification services have been
terminated and the assumption is that the problems that led to
the court taking jurisdiction have not been resolved. The
question before the court is decidedly not whether the parent may




                                9
resume custody of the child. (Caden C., supra, 11 Cal.5th at
pp. 629–630.) Instead, the goal is to select and implement a
permanent plan for the child; the hearing determines only the
type of permanent home. The first decision the court must make
at the hearing is whether the child is adoptable, and if so, to
terminate parental rights. (Id. at p. 630.)
      This is when the parental-benefit exception comes to bear.
Three elements must be satisfied to establish the parental-
benefit exception: 1) regular visitation and contact, taking into
account the extent of visitation permitted; 2) a substantial,
positive, emotional attachment to the parent—the kind of
attachment implying that the child would benefit from continuing
the relationship; and 3) a showing that terminating the
attachment would be detrimental to the child even when
balanced against the countervailing benefit of a new, adoptive
home. When the parent has met that burden, the parental-
benefit exception applies such that it would not be in the best
interest of the child to terminate parental rights. In that case the
court must select a permanent plan other than adoption.
(Caden C., supra, 11 Cal.5th at pp. 636–637.) In assessing
whether termination would be detrimental, the trial court must
decide whether the harm from severing the child’s relationship
with the parent outweighs the benefit to the child of placement in
a new adoptive home. (Id. at p. 632; In re Autumn H. (1994)
27 Cal.App.4th 567, 575.)
      The exception preserves a child’s right to a relationship
with the parents even when parent and child cannot safely live
together. It also does not allow “a judgment about the parent’s
problems to deprive a child of the chance to continue a
substantial, positive relationship with the parent.” (Caden C.,




                                10
supra, 11 Cal.5th at p. 643.) In determining whether a positive
emotional relationship has formed, the focus is on the child’s age
and particular needs, the length of time the child has spent in
parental custody and the positive and negative effects of
interactions between parent and child. The court must consider
how the child speaks about, interacts with, or feels about his
parents. (Id. at p. 632.)
       As to the third element of detriment, the court needs to
determine “how the child would be affected by losing the parental
relationship— in effect what life would be like for the child in an
adoptive home without the parent in the child’s life.” (Caden C.,
supra, 11 Cal.5th at p. 633.) “When the relationship with a
parent is so important to the child that the security and stability
of a new home wouldn’t outweigh its loss, termination would be
‘detrimental to the child due to’ the child’s beneficial relationship
with a parent.” (Id. at pp. 633–634.)
       Significantly, the Caden C. Court noted “the court is not
comparing the parent’s attributes as custodial caregiver relative
to those of any potential adoptive parent(s). Nothing that
happens at the section 366.26 hearing allows the child to return
to live with the parent.” (Caden C., supra, 11 Cal.5th at p. 634.)
“Even where it may never make sense to permit the child to live
with the parent, termination may be detrimental.” (Ibid.)
       The Court also noted the exception becomes relevant only
when the parent has not made sufficient progress in addressing
the problems that led to dependency. That lack of progress, then,
cannot categorically be used against the parent to deny the
parental-benefit exception. (Caden C., supra, 11 Cal.5th at
p. 637.) In that vein, whether the parent is or is not ready for the




                                 11
child’s return to parental custody is not, by itself, relevant to the
application of the parental-benefit exception. (Id. at p. 638.)
       It is unnecessary to show that the parent occupies a
parental role in the child’s life because a child can have a
psychologically or emotionally significant relationship with the
parents even if they do not occupy a parental role. (Caden C.,
supra, 11 Cal.5th. at pp. 632–633.) The focus, again, is on the
child. That a child may have more than one person who stands in
the role of parents does not defeat the exception; a strong
relationship with one parental figure does not negate the harm
the child would experience if the child were to lose a significant
and positive relationship with the parents. (In re S.B., supra,
164 Cal.App.4th at p. 300.)
B.    Standard of Review
       We review the juvenile court’s findings using a hybrid
approach. (Caden C., supra, 11 Cal.5th at pp. 639–641.) For the
first two elements which require factual findings (parental
visitation and the child’s emotional attachment), we use “ ‘the
substantial evidence test, which requires us to determine if
reasonable, credible evidence of solid value supports the court’s
order. [Citations.] We must uphold the court’s orders and
findings if any substantial evidence, contradicted or
uncontradicted, supports them, and we resolve all conflicts in
favor of affirmance.’ ” (In re D.F. (2020) 55 Cal.App.5th 558, 565;
In re A.M. (2020) 47 Cal.App.5th 303, 314.) We review the
evidence in the light most favorable to the juvenile court’s
findings and draw all reasonable inferences in support of those
findings. (In re J.N. (2021) 62 Cal.App.5th 767, 774.)




                                 12
       For the legal question of how the court weighed the relative
harms and benefits of terminating parental rights, which reflects
“a delicate balancing of these determinations,” we use the abuse
of discretion standard. (Caden C., supra, 11 Cal.5th at p. 640.) A
court abuses its discretion when it “ ‘ “has exceeded the limits of
legal discretion by making an arbitrary, capricious, or patently
absurd determination.” ’ ” (In re Stephanie M. (1994) 7 Cal.4th
295, 318.) It is also an abuse of discretion to rest a disposition on
an error of law. (In re Charlisse C. (2008) 45 Cal.4th 145, 159.)
C.    Analysis
     We examine the trial court’s order in light of three
elements of the beneficial relationship exception.

       1.    Element 1: Regular Visitation
       As to regular visitation, the trial court found Mother and
Father had maintained regular, appropriate, and affectionate
visits throughout the proceedings. This finding is unchallenged.

      2.     Element 2: M.G.’s Emotional Attachment to His
             Parents
       For this element, the juvenile court relied on the bonding
study prepared by Dr. Canul. Dr. Canul interviewed the parents
together for 90 minutes and then observed by video a weekly
video visit between them and their son. Dr. Canul concluded that
Mother “significantly underestimates the deficits and needs the
minor has socially, in speech/language, and psychologically.” As
to Father, Dr. Canul found Father also “significantly
underestimates the minor’s deficits and needs in the areas [of]
social development, language/speech skills, and psychologically.”
When Father promptly admonished M.G. several times for not




                                 13
being attentive during the play session, M.G. “did not seem to
understand that he was being admonished.”
       As to the interactions between parents and M.G., Dr. Canul
wrote: “The minor’s behaviors, developmental levels
(psychological, emotional, social) are significantly below his
expected age levels. The minor appears to have minimally
developed social skills and verbal skills. He was minimally
cooperative or responsive to the parents during the observation
activities. Both parents were eager to interact with the minor,
but the minor reciprocated minimally to the parents prompts
during the play session. The minor required ongoing redirection
in order to remain minimally interactive during the session.” He
found “there is evidence to indicate the presence of a minimally
positive emotional interdependence between the minor and the
parents that has been developing.” Immediately after this
finding, Dr. Canul concludes: “The minor’s history,
developmental-behavioral challenges, and medical diagnoses are
significant. The minor needs several medical, developmental -
behavioral intervention, and mental health support in order to
continue to develop.”
       In his final section entitled, “Recommendations,” Dr. Canul
stated: “The minor and the parents’ relationship are minimally
interactive and minimally reciprocal in a positive manner. The
parents have a significant low awareness of the minor’s overall
psychological, developmental, and emotional challenges and need
for ongoing interventions. [¶] The nature and quality of their
relationship is minimally positive. [¶] In order for the child to
more fully develop physically, socially, and psychologically the
minor will need to live in a stable and consistent home and with




                               14
caregiver(s) who are able to be responsive to his numerous
developmental, psychological, and medical needs.”
       The juvenile court characterized this evaluation as finding
“no bond” between parents and M.G. On that basis, it declined to
apply the parental-benefit exception.
       The proper factors the study, at a minimum, should have
considered, recognizing that rarely do parent-child relationships
conform to an entirely consistent pattern, are set out in Caden:
1) the age of the child; 2) the portion of the child’s life spent in the
parent’s custody; 3) the positive or negative effect of interaction
between the parent and the child; and (4) the child’s particular
needs. (Caden C., supra, 11 Cal.5th at p. 632.) To that we add
the child’s and parents’ particular abilities in expressing and
establishing bonds. The bonding study upon which the juvenile
court relied did not analytically address these factors.
       We find the bonding evaluation inexplicably terse and
analytically uninformative, given the disabilities of all members
of the family, M.G.’s tender age and inability to verbalize, and the
constraints of one year of video-only contact and communication.
The study offered minimal if any information about the nature of
the child’s relationship with his parents in the context of their
developmental disabilities. Indeed, we do not know how, if at all,
the evaluator accounted for the family’s disabilities when he
observed them and found only a “minimally positive” bond. The
study simply summarizes his observations of a hyperactive three-
year-old with developmental and expressive language delays
interacting over a video chat. There was no information in the
reports informatively analyzing the parent-child interactions, a
fatal lack of information. (In re J.D. (2021) 70 Cal.App.5th 833
863–864.)




                                  15
       We understand that evaluating a parent-child bond with a
three-year-old, non-verbal, below-age level developmentally
disabled child visiting his developmentally disabled parents by
video may be very difficult. But even a description of
observations of M.G.’s interactions with his regular caregivers
might have shed light on M.G.’s ability, if any, to interact and to
express his emotions. The evaluation does not address this issue
whatsoever.
       Moreover, the close juxtaposition of Dr. Canul’s
observations about the interaction between parents and M.G. and
his oft-expressed concern about M.G.’s developmental-behavioral
needs leads us to question whether Dr. Canul actually evaluated
the parties’ emotional bonds, taking into consideration the
pervasive developmental disabilities affecting all three, as
opposed to opining only about the parents’ ability to manage
M.G.’s medical and developmental needs. Dr. Canul’s comments
lead us to the conclusion that he was, in essence, comparing
caregivers, an improper consideration. (Caden C., supra,
11 Cal.5th at p. 634 [the section 366.36 hearing decidedly is “not
a contest of who would be the better custodial caregiver.”].)
       Comparing a parent’s attributes as a custodial caregiver
relative to those of any potential adoptive parents is an improper
factor because nothing that happens at the section 366.26
hearing allows the child to return to live with the parent.
(Caden C., supra, 11 Cal.5th at p. 634.) The quality of the
minor’s attachment to his parents must be evaluated in the
context of the contact they were permitted to have with him
during the course of the dependency proceeding. In order to show
they had a beneficial relationship with M.G., the parents did not




                                16
have to compete with the foster mother as to who would provide
the minor with more appropriate care.
       Given Dr. Canul’s repeated concerns about M.G.’s other,
non-emotional issues, we find there is no substantial evidence
presented to support a determination that the parents and M.G.
lack a positive, emotional relationship with each other. We arrive
at this conclusion gingerly, as we are not in the business of re-
weighing the evidence or substituting our own findings for those
of the trial court. We simply hold that this report, which focuses
on the necessity of caregivers savvy enough to provide for M.G.’s
necessary medical, behavioral, and social interventions, does not
provide substantial evidence to support a ruling that no
emotional bond exists between parents and M.G.

      3.      Element 3: Balancing Termination with the Benefit
              of Adoption
       This element requires the court to determine “ ‘how the
child would be affected by losing the parental relationship—in
effect, what life would be like for the child in an adoptive home
without the parent in the child’s life.’ ” (Caden C., supra, 11
Cal.5th at p. 640; In re B.D. (2021) 66 Cal.App.5th 1218, 1225.) If
severing the natural parent-child relationship exception would
deprive a child of a substantial, positive emotional attachment
such that the child would be greatly harmed, the preference for
adoption is overcome and the natural parent’s rights are not
terminated. (In re B.D., at pp. 1225–1226.)
       Given our ruling that substantial evidence does not support
the finding of “no bond,” it is unnecessary for us to review the
trial court’s findings as to the third element. We do note, as set
out above, that the trial court’s comments focus on the parents’
inability to assume parental roles as if that is a determining




                                17
factor in deciding whether M.G. would be harmed if the
relationship with his parent were terminated. The focus is not on
whether M.G.’s parents can assume their parental roles; as
Caden C. reminded us, that ship sailed when reunification
services were terminated and the 366.26 hearing was set. The
focus with the third element is on whether to break the emotional
bond, if the court finds, on remand based on sufficient evidence,
that there is a positive, emotional attachment that the child
would benefit from continuing. (In re D.M. (2021) 71 Cal.App.5th
261, 271 [the court’s “express findings that father did not act like
a parent demonstrate it considered facts which Caden C. has
explained are inappropriate in determining whether the
parental-benefit exception applies.”].) When a juvenile court
bases its decision to terminate parental rights on improper
factors, the trial court abuses its discretion. (In re Charlisse C.,
supra, (2008) 45 Cal.4th at p. 159; In re D.M., at p. 271.) On
remand, whether the parents can fulfill parental roles is not a
factor for the juvenile court to consider.




                                18
                          DISPOSITION
      The order terminating parental rights is reversed. The
matter is remanded for the juvenile court to conduct a new
366.26 hearing in conformance with the principles articulated in
In re Caden C.




                                      STRATTON, P. J.

We concur:




             GRIMES, J.




             HARUTUNIAN, J.





      Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 19
Filed 7/1/22
                     CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                      SECOND APPELLATE DISTRICT

                              DIVISION EIGHT

In re M.G., a Person Coming Under       B313483
the Juvenile Court Law.
______________________________          (Los Angeles County
LOS ANGELES COUNTY                      Super. Ct. No. 17CCJP02830A)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,                     ORDER CERTIFYING OPINION
       Plaintiff and Respondent,         FOR PUBLICATION

       v.                                [NO CHANGE IN JUDGMENT]
MELINA S. et al.,
       Defendants and Appellants.

       THE COURT:
       The opinion in the above-entitled matter filed on June 1, 2022, was not
certified for publication in the Official Reports. For good cause, it now
appears that the opinion should be published in the Official Reports.
       [There is no change in the judgment.]




__________________________________________________________________
STRATTON, P. J.                    GRIMES, J.             HARUTUNIAN, J.





     Judge of the San Diego Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.